Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed July 18, 2022 has been entered.
Claims 1-20 remain pending in the application, and are examined.
Applicant’s amendments to the  Claims have overcome each and every 112(b) rejection, previously set forth in the Final Office Action mailed May 12, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 6th to Last Ln-5th to Last Ln. recites, “the first end portion and the second end portion thereof”. There is insufficient antecedent basis for these limitations, as a first end portion and second end portion are not previously recited in Claim 1. Based on a review of Claim 1, it appears that the Applicant has intended to recite this limitation as the first side portion and second side portion, which are previously recited as being part of both the first interior surface and second interior surface. For purposes of compact prosecution, the above limitation has been examined as, “the first side portion and the second side portion thereof”.
Claim 12 has similar issues relating to the recitation of the limitation “the first end portion and the second end portion thereof”, and is similarly rejected and examined.
Claims 2-11 and 13-20 are rejected as depending on a rejected claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US Pub. No. 2010/0166606; hereinafter Koike; already of record).

Regarding claim 1, Koike discloses a rack adapted to engage a rack handler and to carry a sample collection unit ([0070], [0085], [0219], see Figs. 7, 13 at rack 407 having groove portion 407c for interacting with guide member A25, which is used for smooth transportation of the sample racks. Further, please note that the rack handler and sample collection unit are not positively recited). The rack comprises: 
	a rack body having: 
	a bottom (see Figs. 7, 13). 
	A top opposite the bottom along a vertical direction (see Figs. 7, 13).
	A receptacle that extends from the top toward the bottom along the vertical direction, the receptacle sized to receive the sample collection unit (see Fig. 7 at receptacles 407a).
	A first side (see Figs. 7, 13. The front of the rack may be considered a first side). 
	A second side opposite the first side along a horizontal direction (see Figs. 7, 13. The back of the rack may be considered a second side).
	A first interior surface that extends from the first side to the second side along the horizontal direction and from the bottom toward the top along the vertical direction, the first interior surface having a first side portion and a second side portion (see Fig. 7 and annotated Fig. 13 below. The rack body extends from the front to the back, so the first interior surface extends from the first side to the second side).

    PNG
    media_image1.png
    499
    642
    media_image1.png
    Greyscale
 
	A second interior surface that extends from the first side to the second side along the horizontal direction and from the bottom toward the top along the vertical direction, the second interior surface being opposite to the first interior surface so as to at least partially define a slot along the bottom, the second interior surface having a first side portion and a second side portion (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b. The rack body extends from the front to the back, so the second interior surface extends from the first side to the second side). 
	An intermediate portion of at least one of the first interior surface and the second interior surface between the first side portion and the second side portion thereof is laterally recessed to form an interference groove in the slot (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and the first portion, second portion, and third portion of the first and second interior surfaces define the interference groove sized to engage the rack handler A25. The interference groove extends both horizontally and vertically into the first and second interior surface, and as can be clearly seen in annotated Fig. 13, both the first and second interior surfaces are laterally recessed between the first side portion (i.e. the front of the interior surfaces) and the second side portion (i.e. the back of the interior surfaces), including an intermediate portion between the first and second side portions). 
	The slot and the interference groove are sized to engage a portion of the rack handler (see Fig. 7, annotated Fig. 13 above).
	Note: The instant Claims contain a large amount of functional language (ex: “adapted to engage a rack handler and to carry a sample collection unit…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Koike discloses the rack of claim 1, wherein the first interior surface has a first portion and a second portion that is angularly offset with respect to the first portion so as to define the interference groove that engages a portion of a rack handler (see Claim 1 at annotated Fig. 13 above).
	Examiner’s note: The interference groove depicted in Figs. 8 and 9 of the instant Drawings appears distinguishable from the interference groove of Koike. If the Applicant amended the claims to include limitations drawn to the specific structure depicted in these Figures, they would overcome the current prior art rejection. While it is possible that these amendments would be drawn to an allowable feature, further searching and consideration is required.

Regarding claim 3, Koike discloses the rack of claim 2, wherein the first and second portions of the first interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 1 at annotated Fig. 13 above. The first portion and second portion intersect at a 90 degree angle).

Regarding claim 4, Koike discloses the rack of claim 2, wherein the interference groove is a first interference groove, wherein the second interior surface has a first portion and a second portion that is angularly offset with respect to the first portion of the second interior surface so as to define a second interference groove that engages the portion of a rack handler (see Claim 1 at annotated Fig. 13 above. The left portion of the recess, i.e. the portion of the recess 407b defined by the first interior surface, can be considered a first interference groove, while the right portion of the recess, i.e. the portion of the recess 407b defined by the second interior surface, can be considered a second interference groove).

Regarding claim 5, Koike discloses the rack of claim 4, wherein the first and second portions of the second interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 1 at annotated Fig. 13 above. The first and second portions of the second interior surface intersect to define a 90 degree angle).
Regarding claim 6, Koike discloses the rack of claim 4. Koike further discloses that the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface (see Claim 1 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively). 
	The second interior surface defines a third portion that is angularly offset from the first and second portions of the second interior surface (see Claim 1 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively).
	The third portion of the first interior surface is substantially parallel to the third portion of the second interior surface (see Claim 1 at annotated Fig. 13 above. The third portions of the first and second interior surfaces are parallel).

Regarding claim 7, Koike discloses the rack of claim 1, further comprising a first side and a second side opposite the first side along a transverse direction that is perpendicular to the vertical direction, wherein the slot extends from the first side to the second side (see Fig. 7, Claim 1 at annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and appears to extend from the front of the rack to the back of the rack).

Regarding claim 8, Koike discloses the rack of claim 1, further comprising a first end and a second end opposite the first end along a longitudinal direction that is perpendicular to the vertical direction, wherein the slot is closer to the first end than to the second end (see Fig. 7. The slot is the bottom surface of the recess 407b, and appears closer to the right side of the rack than the left side of the rack).

Regarding claim 10, Koike discloses the rack of claim 1, wherein the slot and the interference groove are disposed entirely below the receptacle along the vertical direction (see Fig. 7 and annotated Fig. 13 at Claim 1 above. The opening 407b, which comprises both the slot and the interference groove, is entirely below the receptacles 407a).

Regarding claim 11, Koike discloses the rack of claim 1, wherein the receptacle is a plurality of receptacles for receiving a plurality of the sample collection units (see Fig. 7 at receptacles 407a).

Regarding claim 12, Koike discloses a sample analysis system for analyzing a sample ([0001]). The system comprises: 
	a rack handler ([0070], [0085], [0219], see Figs. 13 at rack 407 having groove portion 407c for interacting with guide member A25, which is used for smooth transportation of the sample racks). 
	a rack having a rack body, the rack body having: 
	(a) a bottom surface (see Figs. 7, 13). 
	(b) A top opposite the bottom along a vertical direction (see Figs. 7, 13).
	(c) A receptacle that extends from the top toward the bottom along the vertical direction, the receptacle sized to receive the sample collection unit (see Fig. 7 at receptacles 407a).
	(d) A first side (see Figs. 7, 13. The front of the rack may be considered a first side). 
	(e) A second side opposite the first side along a horizontal direction (see Figs. 7, 13. The back of the rack may be considered a second side).
	(f) A first interior surface that extends from the first side to the second side along the horizontal direction and from the bottom toward the top along the vertical direction, the first interior surface having a first side portion and a second side portion (see Fig. 7 and annotated Fig. 13 below. The rack body extends from the front to the back, so the first interior surface extends from the first side to the second side).

    PNG
    media_image1.png
    499
    642
    media_image1.png
    Greyscale
 
	(g) A second interior surface that extends from the first side to the second side along the horizontal direction and from the bottom toward the top along the vertical direction, the second interior surface being opposite to the first interior surface so as to at least partially define a slot along the bottom, the second interior surface having a first side portion and a second side portion (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b. The rack body extends from the front to the back, so the second interior surface extends from the first side to the second side). 
	An intermediate portion of at least one of the first interior surface and the second interior surface between the first side portion and the second side portion thereof is laterally recessed to form an interference groove in the slot (see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and the first portion, second portion, and third portion of the first and second interior surfaces define the interference groove sized to engage the rack handler A25. The interference groove extends both horizontally and vertically into the first and second interior surface, and as can be clearly seen in annotated Fig. 13, both the first and second interior surfaces are laterally recessed between the first side portion (i.e. the front of the interior surfaces) and the second side portion (i.e. the back of the interior surfaces), including an intermediate portion between the first and second side portions). 
	The slot and the interference groove are sized to engage a portion of the rack handler ([0085], the restriction portion A25c of guide member A25 may be inserted into one of the groove portions 407c formed on the left and right sides of the recess 407b, see Fig. 7, annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and the first portion, second portion, and third portion of the first and second interior surfaces define the interference groove sized to engage the rack handler A25).

Regarding claim 13, Koike discloses the system of claim 12, wherein the sample collection unit is a plurality of sample collection units, wherein the receptacle is a plurality of receptacles (see Fig. 7 at receptacles 407a for holding sample containers 401. Further, the sample collection units are not positively recited).

Regarding claim 14, Koike discloses the system of claim 12, wherein the first interior surface has a first portion and a second portion that is angularly offset with respect to the first portion so as to define the interference groove that engages a portion of a rack handler (see Claim 12 at annotated Fig. 13 above).

Regarding claim 15, Koike discloses the system of claim 14, wherein the first and second portions of the first interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 12 at annotated Fig. 13 above. The first portion and second portion intersect at a 90 degree angle).

Regarding claim 16, Koike discloses the system of claim 14, wherein the interference groove is a first interference groove, wherein the second interior surface has a first portion and a second portion that is angularly offset with respect to the first portion of the second interior surface so as to define a second interference groove that engages the portion of a rack handler (see Claim 12 at annotated Fig. 13 above. The left portion of the recess, i.e. the portion of the recess 407b defined by the first interior surface, can be considered a first interference groove, while the right portion of the recess, i.e. the portion of the recess 407b defined by the second interior surface, can be considered a second interference groove).

Regarding claim 17, Koike discloses the system of claim 16, wherein the first and second portions of the second interior surface intersect to define a first angle, wherein the first angle is less than 180 degrees (see Claim 12 at annotated Fig. 13 above. The first and second portions of the second interior surface intersect to define a 90 degree angle).

Regarding claim 18, Koike discloses the system of claim 16, wherein the first interior surface defines a third portion that is angularly offset from the first and second portions of the first interior surface (see Claim 12 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively).
	The second interior surface defines a third portion that is angularly offset from the first and second portions of the second interior surface (see Claim 12 at annotated Fig. 13 above. The third portion of the first and second interior surfaces is angularly offset from the second portion by 90 degrees, and from the majority of the first portion [other than the vertical portion of the first portion] by less than 90 degrees. Therefore, the third portion of both the first and second interior surfaces can be considered to be angularly offset from the first and second portions of the first and second interior surfaces, respectively). 
	The third portion of the first interior surface is substantially parallel to the third portion of the second interior surface (see Claim 12 at annotated Fig. 13 above. The third portions of the first and second interior surfaces are parallel).

Regarding claim 19, Koike discloses the system of claim 12, further comprising a first side and a second side opposite the first side along a transverse direction that is perpendicular to the vertical direction, wherein the slot extends from the first side to the second side (see Fig. 7, Claim 12 at annotated Fig. 13 above. The slot is the bottom surface of the recess 407b, and appears to extend from the front of the rack to the back of the rack).

Regarding claim 20, Koike discloses the system of claim 12, further comprising a first end and a second end opposite the first end along a longitudinal direction that is perpendicular to the vertical direction, wherein the slot is closer to the first end than to the second end (see Fig. 7. The slot is the bottom surface of the recess 407b, and appears closer to the right side of the rack than the left side of the rack).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koike, as applied to claims 1-8 and 10-20 above, further in view of Koch et al. (US Pub. No. 2010/0049358; hereinafter Koch; already of record).

Regarding claim 9, Koike discloses the rack of claim 8.
	Koike fails to explicitly disclose a recess that extends into one of the first end or the second end along the longitudinal direction.
	Koch is in the analogous field of systems for handling sample tube racks (Koch [0001]). Koch teaches a recess that extends into one of a first end or second end along a longitudinal direction (Koch; [0051], see Fig. 8 at vertical slot 92 including circular opening 94). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rack of Koike to include a recess that extends into one of a first end or second end along a longitudinal direction as in Koch. Koch teaches that such a recess can be used to engage with a robot so that the robot can transport the rack to a desired location (Koch; [0051], see Fig. 8).

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pg. 9-11 of their Remarks that neither Koike nor Koch teach that an intermediate portion of at least one of the first and second interior surface between the first end portion and second end portion is laterally recessed to form the interference groove. Applicant states that Koike teaches that the groove is vertically oriented along the first and second interior surfaces. The Examiner respectfully disagrees. First, as stated in the Claim Rejections-35 USC 112 section of this instant Office Action, the limitation “the first end portion and second end portion” lacks sufficient antecedent basis, and has been examined as “the first side portion and the second side portion”. Second, as can be clearly seen in Figs. 7 and 13 of Koike, both the first and second interior surfaces are laterally recessed between the first side portion (i.e. the front of the interior surfaces) and the second side portion (i.e. the back of the interior surfaces), including an intermediate portion between the first and second side portions. The groove extends both vertically and laterally along the first and second interior surfaces. Therefore, Koike can be used to reject these claim limitations under 35 U.S.C. 102. For a more detailed explanation, please see the rejection of Claims 1 and 12 in the Claim Rejections-35 USC 102 section of this instant Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./					/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798